DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 2-10-21 has been entered.  Claims 21, 26, 30 and 32 have been amended.  Claims 27-28 have been canceled.  Claims 21-26 and 29-34 are pending and under consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-26 and 29-31 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and is repeated for the reasons set forth in the preceding Official Action mailed on 11-10-20.  Applicant’s arguments filed on 2-10-21 have been fully considered but they are not persuasive.
 Applicant argues that claim 21 has been amended to include limitations of claims 27-28.  Applicant cites MPEP2106.04 and Ambry Genetics and argues that the claims are directed to cryopreserved cells and a cryopreservation agent, which have markedly different characteristics from cells that occur in nature.  Applicant cites Example 3 of the USPTO Nature Based Product Examples, and argues that claim 6 is patent eligible because when amazonic acid is combined with a solubilizing agent it changes properties to become soluble.  Notably, solubilizing agents are well known in the art.  The claims cryopreserved cells can be stored for extended periods of 
Regarding USPTO Example 3, the amazonic acid is insoluble in nature and it becomes soluble because of the addition of solubilizing agent.  The property (solubility) of amazonic acid has been changed, therefore, claim 6 is patent eligible.  However, in claim 21 of the instant application, the cryopreservation agent simply make ice crystals formed inside the cells and cells can be stored for a longer periods of time.  The cryopreservation agent only preserves cells for a longer periods of time but fails to change the property of the cell itself, for example, the differentiation potential of the stem cells.  The formation of ice crystal inside the cells and longer preservation time fail to markedly change the characteristics (structural, functional, or otherwise) that are different from the naturally occurring cells in their natural state.  Therefore, the claimed cryopreserved in vitro cell culture does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception.
This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that integrate the exception into a practical application of the exception. There are no additional elements that apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  There is no additional element recited in the claims that provide improvements to any technology or technical field, or to apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 21-26 and 29-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al., 2010 (US 20100129440 A1, effective filing date, 10-18-06) in view of Ware et al., 2006 (US 20060269908 A1) and D’Amour, Kevin Allen, 2009 (US 20090298178 A1, effective filing date, 6-3-08).  Applicant’s amendment filed on 2-10-21 necessitates this new ground of rejection.
Claims 21-26 and 29-31 are directed to a cryopreserved in vitro cell culture comprising human cells, wherein at least 10% of the human cells are human pancreatic progenitor cells that co-express pancreatic-duodenal homeobox factor-1 (PDX1) and NK6 homeobox 1 (NKX6.1), and a cryopreservation agent, wherein the human pancreatic progenitor cells are Chromogranin A (CHGA)-negative and capable of maturing into mature beta cells in vivo upon transplantation into a mammal.  Claim 22 specifies the human pancreatic progenitor cells are human pancreatic progenitor cell aggregates.  Claims 23-24 specify the cell aggregates are in a semipermeable encapsulated device and in a perforated encapsulated device, respectively. Claim 25 specifies the cell aggregates are each about 50-200 microns in diameter.  Claim 26 specifies the human pancreatic progenitor cells do not substantially express NGN3. Claim 29 specifies the in vitro cell culture further comprising a compound such as nicotinamide.  Claim 30 specifies at least 50% of the human cells are human pancreatic progenitor cells that co-express PDX1 and NKX6.1, wherein the human pancreatic progenitor cells are Chromogranin A (CHGA)-negative.  Claim 31 specifies the in vitro cell culture further comprises a matrix.  
wherein the human pancreatic progenitor cells are Chromogranin A (CHGA)-negative.  Claim 33 specifies the human pancreatic progenitor cells are human pancreatic progenitor cell aggregates.  Claim 34 specifies the cell aggregates are each about 50-200 microns in diameter.
Zhao teaches embryonic-like stem cells, designated peripheral blood-stem cells (PB-SC), can be isolated from adult human peripheral blood and the PB-SC can be differentiated to other type of cells for stem cell therapy (e.g. Abstract).  PB-SC administered to STZ-induced diabetic mice differentiated to insulin-producing cells in vivo.  PB-SC strongly expressed PDX1 (a well-known transcription factor essential for beta cell development) and NKX6.1 (that commits pancreatic progenitor s to beta cells (e.g. [0069]).  If desired the cells can be frozen or cryopreserved prior to use and then thawed to a viable form.  Cryopreservation of cells can involve freezing the cells in a mixture of a growth medium and another liquid that prevent water from forming ice crystals and then storing the cells at liquid nitrogen temperatures (e.g. [0074]) (For claim 32).  The growth medium comprises RPMI 1640 medium and fetal bovine serum (e.g. [0009]).  Since PB-SC can be differentiated into insulin-producing cells and PB-SC strongly expressed PDX1 (a well-known transcription factor essential for beta cell development) and NKX6.1 (that commits pancreatic progenitor s to beta cells, the PB-SC can be considered human pancreatic progenitor cells expressing PDX1 and NKX6.1 (For claim 21), and the PB-SC are capable of maturing into mature beta cells (For claim 27).  Since the growth medium comprises Zhao further teaches the PBSCs are encapsulated to protect allogeneic and xenogeneic cell transplants from destruction by the host immune response.  Techniques for microencapsulation of cells are available to the art.  Materials for microencapsulation of cells include polymer capsules, liposome, PAN/PVC hollow fibers and PES hollow fibers etc. (e.g. [0092]).  The hollow fibers can be considered semipermeable encapsulated device or perforated encapsulated device (For claims 23-24).
Zhao does not specifically teach the human pancreatic progenitor cells are aggregates or the cell aggregates are each about 50 to 200 microns in diameter or at least 50% of the human cells are human pancreatic progenitor cells that co-express PDX1 and NKX6.1.  Zhao does not specifically teach the human pancreatic progenitor cells do not substantially express NGN3 or are Chromogranin A (CHGA)-negative.
Ware teaches primate embryonic stem cells are cryopreserved by resuspension in a freezing medium and slow cooling at a controlled rate, and the cryopreserved cell aggregates are useful in transplantation, for experimental evaluation, and as a source of lineage and cell specific products, and as targets for the discovery of factors or molecules that can affect them (e.g. Abstract).  Cryopreserved ES cells comprise frozen aggregates of primate ES cells and a freezing medium, which may be provided in any suitable container (e.g. [0021]).  Aggregates will usually 
D’Amour teaches pancreatic endocrine progenitor cells are derived from human pluripotent cells in vitro and are capable of maturing into a pancreatic hormone endocrine secreting cells in vivo or in vitro.  The pancreatic endoderm derived from hES cells are distinguished from other endodermal lineage cell types based on differential or high levels of expression of markers including PDX1, NKX6.1 and NGN3 etc., but do not substantially express genes which are hallmark of pancreatic endocrine cells such as CHGA (e.g. [0100]).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to provide the human pancreatic progenitor cells as cell aggregates because Ware teaches cryopreserving primate embryonic stem cells by resuspension in a freezing medium and slow cooling at a controlled rate, and the cryopreserved cell aggregates are useful in transplantation, for experimental evaluation, and as a source of lineage and cell specific products.  The PB-SCs taught by Zhao are stem cells and primate embryonic stem cells taught by Ware are stem cells.  Both Zhao and Ware teach cryopreserving stem cells, and since Ware teaches cryopreserving stem cells to provide cryopreserved cell aggregates useful in transplantation, it would be obvious for one of ordinary skill in the art to cryopreserve the PB-SC cells taught by Zhao to provide cryopreserved cell aggregates with reasonable expectation of success.  Further, since Ware teaches the average size of an aggregate is usually around about 80 .mu.M, 100 .mu.M or 120 .mu.M, which is in the range of 50-200 microns, it would be obvious to one of ordinary skill in the art that the human pancreatic progenitor cells aggregates are about 50-200 microns in diameter.  Since Zhao teaches embryonic-like stem cells, designated peripheral blood-stem cells (PB-SC), can be isolated from adult human peripheral blood for stem cell therapy, it 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to provide human pancreatic progenitor cells that do not substantially express MGM3 or are CHGA-negative because D’Amour teaches pancreatic endoderm derived from hES cells are distinguished from other endodermal lineage cell types based on differential or high levels of expression of markers including PDX1, NKX6.1 and NGN3 etc., but do not substantially express genes which are hallmark of pancreatic endocrine cells such as CHGA.  Here differential expression of NGN3 can be interpreted as do not substantially express NGN3.  The phrase “do not substantially express genes which are hallmark of pancreatic endocrine cells such as CHGA” can mean that the human pancreatic progenitor cells are CHGA-negative.
One having ordinary skill in the art at the time of the invention was made would have been motivated to do so in order to isolate PB-SCs from adult human peripheral blood for stem cell therapy as taught by Zhao with reasonable expectation of success.
It is noted that although Applicant amended claim 21 to include the limitation of claim 27, the 35 U.S.C. 102(e) rejection in the Non-Final Office Action mailed on 11-10-20 does include claim 27 (now canceled) in the rejection.

Applicant argues that claims 27-28 were not included in the 35 U.S.C. 103(a) rejection of claims 21-25, 30 and 32-34, and claim 27 was not included in the 35 U.S.C. 103(a) rejection of claims 21, 26 and 28 in the Non-Final Office Action mailed on 11-10-20.  Claim 21 has been amended to include the limitations of claims 27 and 28 (Remarks, p. 8).  This is not found .

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632